Opinion issued January 28, 2010 

 
 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00255-CR
____________

LARRY GENE WALDRUP, Appellant

v.

THE STATE OF TEXAS, Appellee



On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1191780





MEMORANDUM OPINION
 We lack jurisdiction to hear this appeal.  A jury convicted appellant, Larry
Gene Waldrup, of possession of a controlled substance, namely cocaine, weighing
less than one gram and assessed punishment at four-and-a-half years in prison.  The
trial court signed and entered a final judgment on January 30, 2009.  Appellant did
not file a motion for new trial, and therefore the deadline for filing a notice of appeal
was March 1, 2009, thirty days after sentencing.  See Tex. R. App. P. 26.2(a)(1). 
 	Appellant filed a notice of appeal on March 13, 2009, twelve days after the
deadline.  Although the notice of appeal was filed within the 15-day time period for
filing a motion for extension of time to file notice of appeal, no motion for extension
of time was filed.  See Tex. R. App. P. 26.3; Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996);
Douglas v. State, 987 S.W.2d 605, 605-06 (Tex. App.--Houston [1st Dist.] 1999, no
pet.).  Absent a timely notice of appeal or compliance with Rule 26.3 to extend the
time for filing the notice of appeal, this Court lacks jurisdiction to entertain the appeal
in this case.  Slaton, 981 S.W.2d at 209-10.
	Even if we were to construe appellant's notice of appeal as a motion for an out-of-time appeal, neither the trial court nor this Court has authority to grant an out-of-time appeal.  The exclusive post-conviction remedy in final felony convictions in
Texas courts is through a writ of habeas corpus pursuant to Article 11.07 of the Code
of Criminal Procedure.  See Tex. Code Crim. Proc. Ann. art. 11.07 (Vernon Supp.
2009); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991).


	Accordingly, we dismiss the appeal for lack of jurisdiction.
	We dismiss as moot any pending motions.
	It is so ORDERED.

						George C. Hanks, Jr.
						Justice

Panel consists of Justices Jennings, Hanks, and Bland.
Do not publish.  See Tex. R. App. P. 47.2(b).